

TERMINATION AND SETTLEMENT AGREEMENT
 
THIS AGREEMENT (hereinafter referred to as the “Agreement”) is made and entered
into on the 23rd day of April 2010, effective as of April 1, 2010 (the
“Effective Date”), by and between NACEL ENERGY CORPORATION (the “Company”) and
RENERGIX WIND LLC  (hereinafter referred to as “Manager”)(collectively, the
Company and Manager are referred to as the “Parties”).
 
Recitals:
 
A.           On February 1, 2009, the Parties entered into a Joint Development
Agreement, effective as of January 1, 2009, whereby the Manager provided various
services related to, among other things, the project development and management
of the Company’s wind power facility development opportunities (the “Services”)
and, in exchange for such Services, received monthly fee compensation, milestone
compensation and success fees, subject to the terms and provisions set forth in
said Joint Development Agreement;
 
B.           On or about November 23, 2009, the Parties entered into a
Modification Agreement (the “Amendment”) which, among other things, modified and
amended monthly fee compensation payable to the Manager under the terms of the
Joint Development Agreement and continued the Joint Development Agreement until
March 31, 2010; and
 
C.           The Company terminates the Joint Development Agreement on a not
“For Cause” basis as defined under the Joint Development Agreement and resolves
payment of outstanding monthly compensation and other matters, all in accordance
with the terms and provisions as set forth in this Agreement.
 
THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
acknowledged by Company and Manager, and intending to be legally bound, the
Company and the Manager agree as follows:
 
1.           Termination of Joint Development Agreement.  The Parties hereto
covenant and agree that, as of the Effective Date of this Agreement, the terms
and provisions of the Joint Development Agreement are terminated and are without
further force and effect, except for the survival of terms and provisions which
survive as a result of the termination being on a not “For Cause” basis as set
forth in the Joint Development Agreement. The Company hereto agrees that the
termination of the Joint Development Agreement is on a not “For Cause” basis in
accordance with paragraph 14(b) of the Joint Development Agreement, whereby
certain identified terms of the Joint Development Agreement expressly survive
such termination by the Company including, but not limited to, the Manager’s
right to receive Milestone Payments and Success Fees as provided in paragraph
14(b) of the Joint Development Agreement.
 
2.           Settlement of Monthly Compensation Due and Payable.
 
(a)           As of the Effective Date of this Agreement, the Company and the
Manager covenant and agree that the Manager is due and owed, and shall be paid,
the following amounts:

 

--------------------------------------------------------------------------------

 
 
 (i)           An aggregate total of $90,047.25 in accrued and deferred
compensation payments arising during the period from October 1, 2009 through
March 31, 2010 in accordance with the terms of the Amendment; and
 
 (ii)           The sum of $10,500.00, representing the difference between the
$17,500 due Manager for the month of March, 2010 pursuant to the Amendment less
the $7,000 actually paid by the Company to Manager.
 
(b)           With respect to the $90,047.25 due and owing pursuant to Section
2(a)(i) above, the Manager agrees to accept issuance to it by the Company of
300,158 shares of the Company’s common stock in full and complete settlement and
satisfaction of said amount.  The Manager shall notify the Company of the name
of the person(s) who shall be entitled to receive the shares to be issued
pursuant to this Section 2(b) and the number of shares to be received by each
designated person.  In connection with the issuance of the subject shares,
Manager agrees to execute and deliver to the Company an investment letter in
form and substance as shall be mutually satisfactory to the Company and the
Manager. The Company shall issue and deliver the subject shares to the Manager
and/or person(s) designated by the Manager within 15 days of its receipt of the
investment letter from the Manager and/or person(s) designated by the Manager to
receive shares issued pursuant to this Section 2(b).
 
(c)           With respect to the $10,500 due and owing pursuant to Section
2(a)(ii) above, the Company agrees to pay the Manager said amount in cash within
three (3) business days after receipt of the first refund from Xcel or SPP,
which refunds have been requested by the Company.  The Company shall notify and
confirm to the Manager of the receipt by the Company of the Xcel or SPP refunds
within one business day of either refund being deposited in the Company’s bank
account.
 
3.           Mutual Release.  The Company and Manager each release and fully
discharge the other from any and all claims, demands, actions, causes of action,
claims for relief, and all liability for legal and equitable relief whatsoever
and other claims of every kind or nature whatsoever, both in law or in equity,
known or unknown, which either party now has or ever had against the other party
arising out of, or related to, any and all services provided and performed under
the terms of, or other obligations arising from the terms of the Joint
Development Agreement, except that the foregoing release shall not apply to any
rights, claims, benefits, obligations or other limitations granted or afforded
the Parties under the terms of this Agreement.


               4.           General Provisions.  The terms of this Agreement are
subject to the following provisions:


(a)           Entire Agreement.  This Agreement embodies the entire agreement
and understanding between the Parties concerning the subject matter hereof and
supersedes any and all prior negotiations, understandings or agreements
concerning the subject matter of this Agreement. This Agreement may not be
altered, amended or modified, except by a further written document signed by
both parties.


(b)           No Admission by the Company.  This Agreement shall not be in
construed or interpreted as an admission by the Company that it has acted
wrongfully with respect to the Manager or any other person, or that the Manger
has any rights whatsoever against the Company except as otherwise set forth
herein.

 
2

--------------------------------------------------------------------------------

 


(c)           No Admission by the Manager.  This Agreement shall not be in
construed or interpreted as an admission by the Manager that it has acted
wrongfully with respect to the Company or any other person, or that the Company
has any rights whatsoever against the Manager except as otherwise set forth
herein.


(d)           Voluntary Act.  The Manager and the Company represent that each
fully understands its right to review all aspects of this Agreement with an
attorney of its choice, that it has had an opportunity to consult with an
attorney of its choice, that it has carefully read and fully understands all the
provisions of this Agreement and that it is freely, knowingly and voluntarily
entering into this Agreement.


(e)           The Manager’s use of Company’s e-mail Addresses.  The Company
shall immediately delete or terminate the Manager’s e-mail addresses as used for
and on behalf of the Company. In particular, the Company shall immediately
delete or terminate the Nacel Energy’s e-mail addresses for both Nedal Deeb and
John Koziol.


(f)           Disputes; Binding Arbitration.  The parties agree that any
disputes or questions arising hereunder, including the construction or
application of this Agreement shall be submitted to mediation between the
Company and Manager. Any mediation settlement by the parties shall be documented
in writing. If such mediation settlement modifies language of this Agreement,
the modification shall be put in writing, signed by both parties and added to
this Agreement. If mediation between the parties does not result in mutual
settlement within 90 days after submission to mediation, then the Parties agree
submit the dispute to binding arbitration, subject to the guidelines of the
American Arbitration Association.  Both parties agree to be bound by the
decision of such arbitration.  The obligation to submit to binding arbitration
shall not prevent either party from seeking a court order or an injunction
enforcing the terms of this Agreement.  The prevailing party shall be awarded
recovery any payment by the other party of the prevailing party’s costs and
expenses including reasonable attorney’s fees.
 
(g)           Applicable Law.  This Agreement shall be construed and governed by
the laws of the State of Arizona.


(h)           Severability of Terms.  The provisions of this Agreement are
severable. If any term or provision of this Agreement hereto shall be deemed
void or unenforceable, the remainder of this Agreement shall remain in full
force and effect.


(i)           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective personal representatives,
successors and assigns.


(j)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be considered an original hereof.


(k)           Execution by Facsimile.  Execution by facsimile signature of any
party to this Agreement is authorized and shall be binding upon the parties
hereto.

 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have hereunto set their hands as of the date
first written above.
 
COMPANY:
 
NACEL ENERGY CORPORATION
   
By
/s/  Mark Schaftlein
 
Its
President
Date:  April 23,  2010
   
MANAGER:
 
RENERGIX WIND LLC
   
By
/s/ Nedal Deeb
 
Its
Principal
Date:  April 23,  2010


 
4

--------------------------------------------------------------------------------

 